 

 Exhibit 10.4

 
SIXTH AMENDMENT TO PROMISSORY NOTE
 
This SIXTH AMENDMENT TO PROMISSORY NOTE (the “Amendment”) by and between Lazarus
Energy, LLC, a Delaware limited liability company (“Maker”), and John H. Kissick
(“Payee”) is made effective as of September 18, 2017 (the “Effective Date”). The
Maker and the Payee shall be referenced individually as a “Party” and
collectively as “Parties”.
 
WHEREAS, the Maker and the Payee are Parties to that certain Promissory Note
dated June 1, 2006 (as amended, restated, supplemented or otherwise modified
from time to time in accordance with its provisions, the “Note”), to which
reference is hereby made for all purposes; and
 
WHEREAS, pursuant to the terms of that certain Debt Assumption Agreement dated
as of the Effective Date among Lazarus Energy Holdings, LLC, the Maker and the
Payee, the Parties desire to amend the Note as set forth herein.
 
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties agree as follows:
 
1.           
Definitions. Capitalized terms used and not defined in this Amendment shall have
the respective meanings given them in the Note.
 
2.          
Amendments to the Note. The Note is hereby amended as follows:
 
(a)             
The Principal Amount of the Note is hereby increased, effective as of the
Effective Date, by $3,677,953 (such amount, the “Additional Principal Amount”).
 
(b)             
Notwithstanding anything in the Note to the contrary, interest on the Additional
Principal Amount shall begin to accrue on the Effective Date.
 
3.          
Accrued and Unpaid Interest. The Payee and the Maker hereby acknowledge and
agree that (a) the outstanding Principal Amount of the Note as of the Effective
Date, including the Additional Principal Amount, is $4,964,141, and (b) the
accrued and unpaid interest on the Note as of the Effective Date is $1,829,867.
 
4.          
Limited Effect. Except as expressly provided hereby, all of the terms and
provisions of the Note and the Deed of Trust are and shall remain in full force
and effect and are hereby ratified and confirmed by the Maker. The amendments
contained herein shall not be construed as a waiver or amendment of any other
provision of the Note or Deed of Trust or for any purpose except as expressly
set forth herein or a consent to any further or future action on the part of the
Maker that would require the waiver or consent of the Payee.
 
5.          
Successors and Assigns. This Amendment shall inure to the benefit of and be
binding upon the Payee and the Maker and each of their respective successors and
assigns.
 
 
 
1

 
 
 
Counterparts. This Amendment may be executed in any number of counterparts, all
of which shall constitute one and the same agreement, and any Party hereto may
execute this Amendment by signing and delivering one or more counterparts.
Delivery of an executed counterpart of this Amendment electronically or by
facsimile shall he effective as delivery of an original executed counterpart of
this Amendment.
 
[Remainder of page intentionally left blank; signature page to follow]
 
2

 
IN WITNESS WHEREOF, the Parties hereto have executed this Amendment effective as
of the Effective Date.
 


 
Lazarus Energy, LLC, as Maker
 
 
 
 
 
 
By:  
/s/ JONATHAN P. CARROLL
 
 
 
Name: Jonathan P. Carroll
 
 
 
Title: President
 

 
 
 
 
John H. Kissick, as Payee
 
 
 
 
 
 
By:  
/s/ JOHN H. KISSICK
 
 
 
Name: John H. Kissick
 
 
 
 
 



 
 
Signature Page to Sixth Amendment to Promissory Note
